ORDER
PER CURIAM.
Appellant, Paula M. Gianella, appeals from the judgment of the trial court awarding attorney’s fees incurred in a pri- or appeal for the representation of respondent, Estate of Paul Gianella, Frank A. Gianella, Personal Representative.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evi*90dence. No error of law appears and a written opinion would have no precedential value. The judgment is affirmed.1 Rule 84.16(b).

. Respondent’s motion to dismiss the appeal for lack of jurisdiction is denied.